                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

                                      )
STRATEGIC DIGITAL SIGNAGE, LLC, an    )
Illinois limited liability company,   )
                                      )
       Plaintiff,                     )                        Case No: 18-cv-199
                                      )
v.                                    )
                                      )
ASHLEY HOME STORES, LTD., a Wisconsin )
corporation,                          )
                                      )
       Defendant.                     )


                                     NOTICE OF APPEAL


       Notice is hereby given that Plaintiff in the above named case, Strategic Digital Signage

LLC, an Illinois limited liability company, hereby appeals to the United States Court of Appeals

for the Seventh Circuit from the Order entered on June 13, 2019 by the Honorable Judge

William M. Conley, United States District Court for the Western District of Wisconsin dismissing

Plaintiff’s case in its entirety [ECF No. 85] and all interlocutory orders, including but not limited

to the Order entered June 5, 2019 [ECF No. 81] granting Defendant’s motion for summary

judgment and the Judgment entered June 14, 2019 [ECF No. 86].

Dated: July 12, 2019                                  Respectfully Submitted,

                                                            s/James D. Benak
                                                      James D. Benak (IL SBN: 6205007)*
                                                      Counsel of Record
                                                      TETZLAFF LAW OFFICES, LLC
                                                      227 West Monroe Street, Suite 3650,
                                                      Chicago, IL, 60606
                                                      T: 312-574-1000
                                                      F: 312-574-1001
                                                      E: info@tetzlafflegal.com
                                                      *Appearing pro hac vice

                                                      and
                                   Christopher M. Meuler (WI SBN: 1037971)
                                   DAVIS & KUELTHAU, s.c.
                                   111 East Kilbourn Avenue, Suite 1400
                                   Milwaukee, WI 53202
                                   T: 414-276-0200
                                   F: 414-276-9369
                                   E: cmeuler@dkattorneys.com

                                   Attorneys for Plaintiff, Strategic Digital
                                   Signage, LLC




                               2
N:\DOCS\88840\00001\13770815
